SULLIVAN, Judge,
with whom CRAWFORD, Judge, joins (dissenting):
Appellant pleaded guilty in this ease, a key point. He admitted that he caused the victim “to jump into deep water with his hands and feet bound,” and that the victim so bound was “helpless to swim or survive in the water.” He further admitted that “under the circumstances, with [his] not being trained in drown proofing techniques ... [he] created a means or force likely to cause him to drown.”
The thrust of the majority opinion is that the facts established during the sentencing hearing “substantially contradicted” the above admissions. It states, inter alia:
Without prior training, preparation, or physical conditioning, this act most certainly could have resulted in death or grievous bodily harm. Even one with training might suffer these consequences if adequate supervision and assistance were not supplied. However, whether the threat of death or grievous harm is real, or whether it is merely speculative, depends on the circumstances. Here, the record shows that appellant was by the edge of the pool, had a life preserver handy, and trained OGSN Avila for an entire day. Moreover, evidence also suggests that OCSN Avila was not a novice swimmer.
45 MJ at 329.
For the following reasons, I see no fact contradiction or any legal error because of the military judge’s failure to inquire into appellant’s life saving experience.
A life preserver is of no help to a person at the bottom of a pool with his hands and legs tied. Moreover, swimming proficiency or even normal life saving techniques would not be particularly helpful in this extraordinarily hazardous situation. I agree with appellant’s trial evaluations of these circumstances and see no basis to speculate further on his life saving training or expertise with respect to *333the drown proofing exercise. The bottom line is that he was not qualified to conduct this special military training as he freely admitted. I would affirm. See United States v. Harrison, 26 MJ 474, 476 (CMA 1988) (“Post-trial speculation ... cannot be countenanced.”),